     Case 4:21-cv-00585 Document 1 Filed on 02/24/21 in TXSD Page 1 of 8




              IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF TEXAS
                       HOUSTON DIVISION


EMMA-GABRIELE M.                      §
DUMONT-DEMIRSU,                       §
   Plaintiff,                         §
                                      §
v.                                    §           CAUSE NO. 4:21-cv-0585
                                      §
LDC, LLC,                             §
    Defendants.                       §                A Jury is Demanded


                 PLAINTIFF’S ORIGINAL COMPLAINT

                           Summary of Lawsuit

      An employee asserted her right to be paid overtime and to have her

time recorded correctly, as required by law. In response to this protected

conduct, her employer terminated her. Defendant failed to pay Plaintiff

overtime pay at time-and-a-half of her hourly rate as required by law and

did not pay her for more than forty hours per week even when she worked

more than forty hours per week. When Plaintiff protested the failure to pay

and the removal of hours over forty from her time records, Defendant LDC,

LLC, (“LDC”), summarily terminated her from employment. Defendant’s

actions clearly violated provisions of the Fair Labor Standards Act, 29 U.S.C.
     Case 4:21-cv-00585 Document 1 Filed on 02/24/21 in TXSD Page 2 of 8




§§215 (a), 216(b) (“FLSA”). Plaintiff seeks to recover damages resulting from

Defendant’s illegal pay practices and retaliatory termination.

                          Facts Supporting Relief

                 Allegations Related to Plaintiff’s Claims

     1.    On August 3, 2020, LDC, LLC hired Plaintiff Emma-Gabriele M.

Dumont-Demirsu, (“Ms. Demirsu or Plaintiff”), to work as a field technician.

     2.    In that position, Ms. Demirsu travelled around the county and

surrounding area locating pipelines, marketing for the company, and

servicing gas meters.

     3.    During her employment with the LDC, Ms. Demirsu sometimes

worked more than 40 hours per week.

     4.    LDC did not pay Ms. Demirsu overtime pay for hours worked in

excess of 40 as is required by the FLSA.

     5.    LDC did not record all of Ms. Demirsu’s hours properly, despite

her requests.

     6.    LDC did not count hours that Ms. Demirsu engaged in errands

or other duties as assigned by her supervisors.

     7.    Ms. Demirsu complained to LDC that her hours were being

modified and reduced.



                                                                            2
       Case 4:21-cv-00585 Document 1 Filed on 02/24/21 in TXSD Page 3 of 8




       8.    LDC changed Ms. Demirsu’s time records multiple times during

her employment.

       9.    Ms. Demirsu complained about her hours being shorted and the

failure to pay her correctly in January 2021.

       10.   LDC terminated Ms. Demirsu on January 13, 2021, following her

complaints regarding the illegal pay practices of LDC.

       11.   LDC did not have a legitimate business reason for termination

because Ms. Demirsu was carrying out her duties in a satisfactory manner.

       12.   But for Ms. Demirsu’s comments and questions regarding her

time and the illegal pay practices of LDC, LDC would not have terminated

her.

                    Allegations Regarding FLSA Coverage

       13.   LDC, LLC is a Texas limited liability company that was Ms.

Demirsu’s employer and is covered by and subject to the requirements of the

FLSA for the reasons stated in this section.

       14.   During each of the two years prior to this complaint being filed,

LDC was an enterprise engaged in interstate commerce, purchased materials

through commerce, transported materials through commerce and on the

interstate highways, conducted transactions through commerce, which



                                                                             3
     Case 4:21-cv-00585 Document 1 Filed on 02/24/21 in TXSD Page 4 of 8




included the use of credit cards, phones and/or cell phones, electronic mail

and the Internet.

      15.   During each of the two years prior to this complaint being filed,

LDC regularly owned and operated businesses engaged in commerce or in

the production of goods for commerce as defined by §3(r) and 3(s) of the Act,

29 U.S.C. §203(r) and 203(s).

      16.   During each of the two years prior to this complaint being filed,

LDC conducted sufficient business to exceed an annual gross volume of sales

of at least $500,000 (exclusive of excise taxes) based upon the volume of

business.

      17.   During each of the two years prior to this complaint being filed,

LDC’s employees used goods, tools, equipment or materials that traveled in

interstate commerce, that is, goods, tools, equipment or materials that were

grown, made or manufactured outside the state of Texas.




                           CAUSES OF ACTION

                           First Cause of Action



                                                                            4
     Case 4:21-cv-00585 Document 1 Filed on 02/24/21 in TXSD Page 5 of 8




            Violation of the FLSA – Failure to Pay Wages Owed

      18.    Ms. Demirsu incorporates by reference all factual allegations into

this cause of action.

      19.    Based on the foregoing, LDC violated the FLSA by failing to

properly compensate Ms. Demirsu for overtime work she performed while

employed.

      20.    Ms. Demirsu has suffered damages as a direct result of LDC’s

illegal actions.

      21.    LDC is liable to Ms. Demirsu for unpaid overtime compensation,

liquidated damages, attorney’s fees, and costs of Court under the FLSA, for

which Ms. Demirsu now sues.

                             Second Cause of Action

                   Violation of the FLSA – Unlawful Retaliation

      22.    In protesting LDC’s illegal actions with regard to her pay and

timekeeping, Ms. Demirsu engaged in conduct protected under the FLSA.

      23.    LDC retaliated against Ms. Demirsu for engaging in protected

conduct by terminating her employment.

      24.    But for Ms. Demirsu’s protected conduct, LDC would not have

terminated her employment.



                                                                              5
     Case 4:21-cv-00585 Document 1 Filed on 02/24/21 in TXSD Page 6 of 8




     24.   As a result of LDC’s retaliatory actions, Ms. Demirsu has

suffered damages, for which she seeks compensation in this lawsuit.

     26.   Ms. Demirsu seeks actual damages in the form of loss of income

due to the unlawful termination, and liquidated damages based on those

damages. Ms. Demirsu is also entitled to recover compensation for

consequential damages, including mental anguish, that she suffered due to

the LDC’s actions. LDC’s actions have created a cycle of uncertainty and

seriously affected Ms. Demirsu’s financial situation. Finally, Ms. Demirsu

seeks recovery of exemplary damages due to the intentional and outrageous

conduct of the LDC in unlawfully terminating her employment.

                          Jurisdiction and Venue

     27.   Ms. Demirsu is a resident of the Southern District of Texas,

Houston Division, and carried out her duties for LDC within this district.

     28.   Defendant LDC, LLC, is a Texas limited liability company and

an “employer” as defined by the FLSA. This Defendant may be served

through its registered agent, Larry D. Corley, 19926 Keenan Cut Off Rd.,

Montgomery, Texas 77316, or wherever he may be found.

     29.   This Court has federal question jurisdiction under the FLSA, and

venue is proper pursuant to 28 U.S.C. § 1391(b), as Defendant and Plaintiff



                                                                             6
     Case 4:21-cv-00585 Document 1 Filed on 02/24/21 in TXSD Page 7 of 8




transacted business within this judicial district, and the events underlying

this complaint occurred within this judicial district as well.

                              Demand for Jury

      30.   Plaintiff demands a trial by jury.

                              Prayer for Relief

     WHEREFORE, Plaintiff seeks:

     1.     Judgment against LDC for an amount equal to unpaid overtime
            wages at the applicable rate for Ms. Demirsu;
     2.     Judgment against LDC for an amount equal to unpaid overtime
            wages as liquidated damages;
     2.     Judgment against LDC for loss of income and consequential
            damages;
     3.     An equal amount to the loss of income damages as liquidated
            damages;
     4.     Exemplary damages as may be awarded by the trier of fact;
     5.     All costs and attorney’s fees incurred prosecuting these claims;
            and
     6.     For such further relief as the Court deems just and equitable.
                                    Respectfully Submitted,
                                    THE BUENKER LAW FIRM

                                    /s/ Thomas H. Padgett, Jr.
                                    Thomas H. Padgett, Jr.
                                    TBA No. 15405420
                                    tpadgett@buenkerlaw.com
                                    Josef F. Buenker
                                    TBA No. 03316860
                                    jbuenker@buenkerlaw.com
                                    2060 North Loop West, Suite 215
                                    Houston, Texas 77018
                                    713-868-3388 Telephone


                                                                           7
Case 4:21-cv-00585 Document 1 Filed on 02/24/21 in TXSD Page 8 of 8




                              713-683-9940 Facsimile

                              ATTORNEYS FOR PLAINTIFF




                                                                      8
